FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


JAMES MILLS,                             No. 17-56343
                  Plaintiff-Appellant,
                                            D.C. No.
                  v.                     2:16-cv-07127-
                                           DOC-RAO
CITY OF COVINA, a California
municipal corporation; KIM RANEY,
in his official capacity as the Chief       OPINION
of the City of Covina Police
Department; TERRANCE HANOU,
Officer; DOES, 1–100,
                 Defendants-Appellees.



      Appeal from the United States District Court
         for the Central District of California
       David O. Carter, District Judge, Presiding

          Argued and Submitted March 8, 2019
                 Pasadena, California

                  Filed April 24, 2019

  Before: Andrew J. Kleinfeld, Jacqueline H. Nguyen,
          and Ryan D. Nelson, Circuit Judges.

               Opinion by Judge R. Nelson
2                  MILLS V. CITY OF COVINA

                          SUMMARY *


                           Civil Rights

    The panel affirmed the district court’s dismissal of
plaintiff’s Fourth Amendment claims as time-barred and
affirmed a judgment on the pleadings in favor of defendants
in an action brought pursuant to 42 U.S.C. § 1983 alleging
that plaintiff was stopped and searched by police officers
without probable cause, falsely arrested, and maliciously
prosecuted.

    Plaintiff brought suit under § 1983 after a California
Court of Appeal overturned his convictions for possession of
a controlled substance and a smoking device on the grounds
that the Superior Court erred by denying plaintiff’s
suppression motion.

    The panel held that plaintiff’s claims for unlawful stop
and detention, false arrest and false imprisonment were time-
barred because Heck v. Humphrey, 512 U.S. 477 (1994) did
not legally prevent plaintiff from commencing those claims
during his criminal appeal and thus tolling under California
Code of Civil Procedure § 356 was not triggered. The panel
noted that plaintiff’s Fourth Amendment claims accrued at
the time he was searched and arrested and that under
California law, the statute of limitations was tolled during
the criminal proceedings in Superior Court, but not during
the criminal appeal. The panel held that where, as in this
case, a § 1983 claim accrues pre-conviction, the possibility
that Heck may require dismissal of that “not-yet-filed, and

    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                 MILLS V. CITY OF COVINA                     3

thus utterly indeterminate, § 1983 claim,” is not sufficient to
trigger tolling under California Code of Civil Procedure
§ 356.

    Addressing the malicious prosecution and Monell
liability claims, the panel found that collateral estoppel did
not apply because a conviction or judgment that has been
reversed on appeal and vacated lacks preclusive effect and
cannot serve as collateral estoppel in a later proceeding. The
panel nevertheless affirmed the district court’s dismissal of
the claims on the alternative ground that the reversal of
plaintiff’s conviction on basis of the exclusionary rule was
not a favorable termination, for purposes of a malicious
prosecution claim, because the reversal did not address
plaintiff’s guilt or innocence.


                         COUNSEL

Joseph M. Adams (argued), Adams & Pham APC, Costa
Mesa, California; Thomas H. Schelly and Kevin A. Lipeles,
Lipeles Law Group APC, El Segundo, California; for
Plaintiff-Appellant.

Trisha E. Newman (argued), Tony M. Sain (argued), and
Andrea K. Kornblau, Manning & Kass Ellrod Ramirez
Trester LLP, Los Angeles, California, for Defendants-
Appellees.
4                MILLS V. CITY OF COVINA

                         OPINION

R. NELSON, Circuit Judge:

    We consider whether the statute of limitations for a
criminal defendant’s 42 U.S.C. § 1983 action is tolled under
California Code of Civil Procedure § 356 during the
pendency of an appeal from a conviction, in light of the
Supreme Court’s rule in Heck v. Humphrey, 512 U.S. 477
(1994). The district court held that § 356 does not toll
Appellant James Mills’s § 1983 claims and thus, all but two
of Mills’s claims are time-barred. Because Heck did not
legally prevent Mills from filing his § 1983 claims during his
criminal appeal, we agree with the district court. We also
find Mills’s remaining claims were properly dismissed, not
because those claims are barred by collateral estoppel, but
because reversal of Mills’s conviction was not a favorable
termination. We therefore affirm.

                              I

    On April 14, 2013, Covina Police Department Officer
Terrance Hanou pulled Mills over for a traffic stop after
seeing Mills exit a hotel and drive to another hotel. Hanou
claimed he pulled Mills over because his vehicle registration
was expired. Mills alleges Hanou noticed Mills “for no
reason other than his physical appearance—large framed,
bald headed, Caucasian,” and that when Hanou checked
Mills’s vehicle license, the database showed the registration
was current.

   Hanou acknowledged Mills’s registration was valid but
asked to search Mills’s car. Mills refused. Hanou then made
two calls to his supervisor and asked Mills if there were any
weapons in the vehicle. Mills informed Hanou of an
unloaded shotgun in the cargo compartment.
                 MILLS V. CITY OF COVINA                    5

    Hanou requested that Mills exit the vehicle and Mills
complied. Hanou immediately handcuffed Mills, conducted
a pat down search, and found $10,000 cash on Mills’s
person. Hanou then searched Mills’s vehicle and found the
shotgun and an additional $7,000 cash. After the search,
Hanou arrested Mills claiming he found illegal drugs and “a
smoking device” in Mills’s vehicle.

    Prior to Mills’s criminal trial, Mills moved to suppress
evidence of the alleged drugs, arguing Hanou’s search
violated his Fourth Amendment rights. The California
Superior Court denied the motion. At trial, Hanou testified
he found drugs during the search. Mills testified “there were
no drugs in his vehicle,” “there was evidence that the drugs
were planted,” and Mills’s counsel closed by stating, “Mr.
Mills did not have drugs in his car. Those drugs were
planted, and he’s not guilty.” On June 6, 2014, Mills was
convicted of one count of possession of a controlled
substance (methamphetamine) and one count of possession
of a smoking device and was sentenced to eighteen months’
probation.

    On March 3, 2016, the California Court of Appeal
overturned Mills’s conviction. The Court of Appeal held, in
an unpublished opinion, that Hanou violated Mills’s Fourth
Amendment rights by searching the vehicle without
probable cause and therefore, the Superior Court erred by
denying Mills’s suppression motion. Because “[t]he
methamphetamine Hanou recovered from the center console
and the methamphetamine and methamphetamine pipe he
recovered from the luggage formed the evidentiary basis for
[Mills’s] convictions in th[e] case,” the Court of Appeal held
that further proceedings below would be an “idle gesture,”
and remanded for dismissal.
6                 MILLS V. CITY OF COVINA

    On September 22, 2016, Mills filed this suit against the
City of Covina, Covina Police Chief Kim Raney, and Hanou,
alleging, under 42 U.S.C. § 1983, claims for: (1) unlawful
stop and detention, (2) false arrest, (3) false imprisonment,
(4) malicious prosecution, (5) failure to screen and hire
properly, (6) failure to train properly, (7) failure to supervise
and discipline, and (8) Monell municipal liability against the
City of Covina. The district court dismissed all but Mills’s
§ 1983 claim for malicious prosecution and the related
Monell claim as time-barred. The district court held that
Heck “did not bar [Mills] from filing his claims while he was
subject to a criminal prosecution,” and thus, California Code
of Civil Procedure § 356 did not toll his claims during the
pendency of his criminal appeal.

     Mills filed two amended complaints against only the City
of Covina and Hanou (collectively “Appellees”) alleging,
under § 1983, claims for: (1) malicious prosecution and
(2) Monell municipal liability.         On August 4, 2017,
Appellees moved for judgment on the pleadings, arguing
that Mills’s amended claims were barred by collateral
estoppel or, in the alternative, that Mills failed to establish a
favorable termination of his criminal proceedings. The
district court held that collateral estoppel barred Mills from
relitigating the issue of whether he possessed drugs, and
thus, probable cause was conclusively established. The
district court did not reach Appellees’ favorable termination
argument. Mills now appeals.

                               II

    We have jurisdiction under 28 U.S.C. § 1291. We
review de novo the district court’s dismissal based on the
statute of limitations. Johnson v. Lucent Techs., Inc.,
653 F.3d 1000, 1005 (9th Cir. 2011). We also review de
novo the district court’s judgment on the pleadings based on
                     MILLS V. CITY OF COVINA                              7

collateral estoppel. Clark v. Bear Stearns & Co., 966 F.2d
1318, 1320 (9th Cir. 1992).

                                    III

                                    A

     We begin by determining whether Mills’s § 1983 claims
for unlawful stop and detention, false arrest, false
imprisonment, failure to screen and hire properly, failure to
train properly, and failure to supervise and discipline are
time-barred. The parties and the district court agree that
those claims accrued on April 14, 2013, when the search was
conducted and Mills was arrested. That is correct. “[T]he
accrual date of a § 1983 cause of action is a question of
federal law . . . .” Wallace v. Kato, 549 U.S. 384, 388
(2007). “[A]ccrual occurs when the plaintiff has a complete
and present cause of action, . . . that is, when the plaintiff can
file suit and obtain relief.” Id. (internal citations, quotation
marks and brackets omitted). 1 Mills had complete and

    1
         Prior to Wallace, the rule in this circuit was that a § 1983 action
like this one “alleging illegal search and seizure of evidence upon which
criminal charges are based does not accrue until the criminal charges
have been dismissed or the conviction has been overturned.” Harvey v.
Waldron, 210 F.3d 1008, 1015 (9th Cir. 2000). District courts have
expressed confusion over whether this deferred accrual rule survived the
Supreme Court’s decision in Wallace. See, e.g., Choma v. Arnold,
No. CV 11-5906, 2012 WL 1340387, at *3 (C.D. Cal. Mar. 19, 2012)
(“The Ninth Circuit has not yet addressed explicitly whether Harvey’s
accrual rule has survived the Supreme Court’s decision in Wallace
. . . .”); Hawkins v. Suisun City Police Dep’t, No. 2:08cv0529, 2008 WL
3974388, at *1 (E.D. Cal. Aug. 22, 2008) (relying on Harvey’s
proposition that “Heck has been interpreted to apply to pending
charges”); Kamar v. Krolczyk, No. 1:07-CV-0340, 2008 WL 2880414,
at *6 (E.D. Cal. July 22, 2008) (finding Wallace “has effectively
overruled Harvey”). The deferred accrual rule we announced in Harvey
8                    MILLS V. CITY OF COVINA

present causes of action for all but his malicious prosecution
and Monell liability claims when he was subjected to a
search in violation of the Fourth Amendment and was
arrested; therefore, those claims accrued at that time.

     Next, to determine whether the statute of limitations ran
on Mills’s claims, we “apply [California’s] statute of
limitations for personal injury actions, along with
[California’s] law regarding tolling, including equitable
tolling, except to the extent any of these laws is inconsistent
with federal law.” Canatella v. Van De Kamp, 486 F.3d
1128, 1132 (9th Cir. 2007) (internal quotation marks
omitted). California’s two-year statute of limitations for
personal injury actions thus applies to Mills’s claims. See
Cal. Civ. Proc. Code § 335.1; Canatella, 486 F.3d at 1132–
33.

    Mills filed his claims on September 22, 2016, roughly
three years and five months after the search and arrest. His
claims would therefore be time-barred absent tolling. The
parties agree that California Government Code § 945.3
tolled the statute of limitations during Mills’s criminal
proceedings in the Superior Court, but not during his
criminal appeal. The parties also agree that, but for

for Fourth Amendment claims was based on our more general holding
“that Heck applies to pending criminal charges, and that a claim, that if
successful would necessarily imply the invalidity of a conviction in a
pending criminal prosecution, does not accrue so long as the potential
for a conviction in the pending criminal prosecution continues to exist.”
Harvey, 210 F.3d at 1014. That general holding is “clearly
irreconcilable” with Wallace’s holding that “the Heck rule for deferred
accrual is called into play only when there exists a conviction or sentence
that has not been . . . invalidated.” 549 U.S. at 393 (internal quotation
marks omitted). Thus, Harvey’s deferred accrual rule has been
“effectively overruled” and is no longer good law. See Miller v.
Gammie, 335 F.3d 889, 900 (9th Cir. 2003) (en banc).
                 MILLS V. CITY OF COVINA                     9

additional tolling, the statute of limitations elapsed during
Mills’s criminal appeal. Mills, however, argues that
California Code of Civil Procedure § 356 tolled the statute
of limitations during the pendency of his criminal appeal
because he was legally prevented from bringing those claims
during that period by the Supreme Court’s decision in Heck.
We disagree.

    Under § 356, “[w]hen the commencement of an action is
stayed by injunction or statutory prohibition, the time of the
continuance of the injunction or prohibition is not part of the
time limited for the commencement of the action.” As
Appellees argue, a judicially created bar to commencing an
action appears to fall outside § 356 based on its plain
language. The California Supreme Court, however, has
explained that § 356 “has been applied in situations where
the action is legally prohibited by other means than
injunctions or statutory prohibition.” Hoover v. Galbraith,
7 Cal. 3d 519, 526 (1972) (collecting cases). Indeed, while
the California Supreme Court has not specifically addressed
the impact of a judicially created bar on § 356, it has held
“that the running of the statute of limitations is suspended
during any period in which the plaintiff is legally prevented
from taking action to protect his rights.” Dillon v. Bd. of
Pension Comm’rs of City of Los Angeles, 18 Cal. 2d 427,
431 (1941); see also Hoover, 7 Cal. 3d at 526 (confirming
that “[t]he limitation period has been tolled during the period
in which a plaintiff is legally prevented from taking action
to protect his rights”). We are bound by this interpretation.
See Lewis v. Tel. Emps. Credit Union, 87 F.3d 1537, 1545
(9th Cir. 1996) (“When interpreting state law, federal courts
are bound by decisions of the state’s highest court.”)
(internal quotation marks omitted).
10                MILLS V. CITY OF COVINA

     Notably, however, in Hoover and each case it discussed,
a definitive bar to commencing an action was required to
trigger tolling under § 356, regardless whether the
prohibition was by statute, injunction, or otherwise. See
Hoover, 7 Cal. 3d at 526 (plaintiff precluded by statute from
commencing action against directors of corporation until
appeal from judgment on his claim against debtor
corporation became final); Dillon, 18 Cal. 2d at 430–31
(plaintiff precluded by city charter from commencing action
until decision from pension board became final); Skaggs v.
City of Los Angeles, 43 Cal. 2d 497, 500 (1954) (same).
Because we hold the Heck bar did not operate as such a
definitive bar to the commencement of Mills’s action, we
need not decide whether a judicially created bar can trigger
tolling under § 356.

    In Heck, the Supreme Court announced that “in order to
recover damages for allegedly unconstitutional conviction or
imprisonment, or for other harm caused by actions whose
unlawfulness would render a conviction or sentence invalid,
a § 1983 plaintiff must prove that the conviction or sentence
has been [set aside]. A claim for damages bearing that
relationship to a conviction or sentence . . . is not cognizable
under § 1983.” 512 U.S. at 486–87 (internal citations
omitted).

    In Wallace, the Supreme Court recognized a
“complication” in applying the Heck bar to claims like
Mills’s that “arises from the fact that § 1983 actions, unlike
the tort of malicious prosecution which Heck took as its
model . . . sometimes accrue before the setting aside of—
indeed, even before the existence of—the related criminal
conviction.” 549 U.S. at 394 (internal citation omitted). As
the Court explained, application of Heck to such claims
“raises the question whether, assuming that the Heck bar
                  MILLS V. CITY OF COVINA                     11

takes effect when the later conviction is obtained, the statute
of limitations on the once valid cause of action is tolled as
long as the Heck bar subsists.” Id. There, like here, “[i]f
petitioner’s conviction . . . caused the statute of limitations
on his (possibly) impugning but yet-to-be-filed cause of
action to be tolled until that conviction was set aside, his
filing [] would have been timely.” Id.

   Finding no basis for tolling under Illinois state law, the
Court declined to adopt a federal equitable tolling rule in
such circumstances. Id. The Court reasoned:

        Under such a regime, it would not be known
        whether tolling is appropriate by reason of
        the Heck bar until it is established that the
        newly entered conviction would be impugned
        by the not-yet-filed, and thus utterly
        indeterminate, § 1983 claim. It would hardly
        be desirable to place the question of tolling
        vel non in this jurisprudential limbo, leaving
        it to be determined by those later events, and
        then pronouncing it retroactively.

Id. at 394–95 (internal footnote omitted).

    For these same reasons, we find that where, as here, a
§ 1983 claim accrues pre-conviction, the possibility that
Heck may require dismissal of that “not-yet-filed, and thus
utterly indeterminate, § 1983 claim,” is not sufficient to
trigger tolling under California Code of Civil Procedure
§ 356. In such circumstances, it is not known whether the
claim is barred by Heck until the claim is filed and the district
court determines that it will impugn an extant conviction.
Until that determination is made, a plaintiff is not “legally
prevented from taking action to protect his rights.” Hoover,
7 Cal. 3d at 526.
12               MILLS V. CITY OF COVINA

    Mills nevertheless implores us to adopt a rule allowing
California plaintiffs to wait until the resolution of their
criminal appeals to file their § 1983 claims, leaving district
courts to retroactively pronounce the applicability of the
Heck bar and, in turn, tolling under § 356. As discussed
above, however, the Supreme Court rejected the petitioner’s
invitation to adopt a similar rule in Wallace in part because
“[d]efendants need to be on notice to preserve beyond the
normal limitations period evidence that will be needed for
their defense; and a statute that becomes retroactively
extended, by the action of the plaintiff in crafting a
conviction-impugning cause of action, is hardly a statute of
repose.” 549 U.S. at 395. We likewise decline to adopt such
a rule.

    Ultimately, nothing prevented Mills from commencing
his suit during his criminal appeal. Had he done so, the
district court could have determined whether his claims
impugned his conviction. If so, the district court could have
dismissed those claims without prejudice, and Mills could
have refiled the claims once his conviction was reversed.
See id. at 395 n.4 (“If under those circumstances he were not
allowed to refile his suit, Heck would produce immunity
from § 1983 liability, a result surely not intended.”). If
Mills’s claims did not impugn his conviction, the suit could
have proceeded. Because Mills was not legally precluded
from commencing his § 1983 claims during the pendency of
his criminal appeal, he was not “legally prevented from
taking action to protect his rights” and tolling under § 356
was not triggered. See Hoover, 7 Cal. 3d at 526. We
therefore affirm the district court’s holding that all but
Mills’s claims for malicious prosecution and Monell liability
are time-barred.
                 MILLS V. CITY OF COVINA                  13

                             B

                             1

     We next consider whether the district court properly
dismissed Mills’s § 1983 malicious prosecution claim under
the doctrine of collateral estoppel. Federal courts rely on
state common law for elements of malicious prosecution.
Awabdy v. City of Adelanto, 368 F.3d 1062, 1066 (9th Cir.
2004). California law requires a plaintiff claiming malicious
prosecution to establish “that the prior action (1) was
commenced by or at the direction of the defendant and was
pursued to a legal termination in his, plaintiff’s, favor;
(2) was brought without probable cause; and (3) was
initiated with malice.” Sheldon Appel Co. v. Albert &
Oliker, 47 Cal. 3d 863, 871 (1989) (internal quotation marks
omitted). Additionally, to maintain a § 1983 action for
malicious prosecution, “a plaintiff ‘must show that the
defendants prosecuted [him] . . . for the purpose of denying
[him] equal protection or another specific constitutional
right.’” Awabdy, 368 F.3d at 1066 (quoting Freeman v. City
of Santa Ana, 68 F.3d 1180, 1189 (9th Cir. 1995)).

    State law also governs the application of collateral
estoppel to a state court judgment in a federal civil rights
action. Ayers v. City of Richmond, 895 F.2d 1267, 1270 (9th
Cir. 1990). Under California law, collateral estoppel bars
the relitigation of an issue in a subsequent proceeding when
certain threshold requirements are fulfilled:

       [1] the issue sought to be precluded from
       relitigation must be identical to that decided
       in a former proceeding[; 2] this issue must
       have been actually litigated in the former
       proceeding[; 3] it must have been necessarily
       decided in the former proceeding[; 4] the
14               MILLS V. CITY OF COVINA

       decision in the former proceeding must be
       final and on the merits[; 5] the party against
       whom preclusion is sought must be the same
       as, or in privity with, the party to the former
       proceeding.

Gikas v. Zolin, 6 Cal. 4th 841, 849 (1993).

    In holding collateral estoppel applied, the district court
reasoned that “[w]hether Hanou actually discovered drugs
and thus had probable cause to arrest [Mills], as opposed to
planting or fabricating the drugs, appear[ed] to be identical
to an issue already decided in the prior criminal proceeding.”
That was because “[t]he jury necessarily had to determine
whether [Mills] actually possessed drugs in order to convict
him of possession of a controlled substance in violation of
California Health & Safety Code § 11377(a).” In the district
court’s view, “that factual finding ha[d] not been
overturned” by the Court of Appeal because Mills sought
reversal of his conviction only on Fourth Amendment
grounds and because “[t]he Court of Appeal’s analysis
assume[d] that [Hanou] did find methamphetamine in
[Mills’s] vehicle.”

     Mills argues he is not collaterally estopped from
litigating the issue of probable cause here because his
reversed conviction was not final. We agree. Under
California law, “[f]or purposes of issue preclusion, final
judgment includes any prior adjudication of an issue in
another action that is determined to be sufficiently firm to be
accorded conclusive effect.” People v. Cooper, 149 Cal.
App. 4th 500, 520 (2007) (quoting Border Bus. Park, Inc. v.
City of San Diego, 142 Cal. App. 4th 1538, 1564 (2006))
(internal quotation marks omitted). “A final judgment is
defined as one that is free from direct attack. Stated
                     MILLS V. CITY OF COVINA                            15

differently, [t]o be final for purposes of collateral estoppel
the decision need only be immune, as a practical matter, to
reversal or amendment.” Id. (internal quotation marks
omitted). It follows from this that a conviction or judgment
that has been reversed on appeal and vacated cannot serve as
collateral estoppel in a later proceeding. 2 Accordingly,
Mills’s reversed conviction and the factual determinations
underlying that conviction lack conclusive effect here.

    That Mills challenged his conviction on Fourth
Amendment grounds rather than attacking the jury’s
underlying factual determinations does not change this
result. As the Sixth Circuit explained considering nearly
identical facts: where a criminal defendant successfully
appealed his conviction on constitutional grounds, “he was
not acquiescing in adverse factual determinations made at
his trial.” Dodrill v. Ludt, 764 F.2d 442, 444 (6th Cir. 1985).
Thus, “[w]hen he won his appeal and the judgment was
vacated, all such factual determinations were vacated with it,
and their preclusive effect surrendered.” Id. at 444–45.

    Nor does the Court of Appeal’s reference to Mills
possessing methamphetamine change the fact that the jury’s
underlying factual determinations to that effect were vacated
with Mills’s conviction. The Court of Appeal had no
occasion to reassess the jury’s underlying findings of fact.
Instead, the Court of Appeal was tasked with determining
whether violation of Mills’s Fourth Amendment rights
warranted overturning his conviction. The Court of Appeal
concluded that it did and reversed. That “reversal . . .

    2
      This is also the federal rule. See, e.g., Ornellas v. Oakley, 618 F.2d
1351, 1356 (9th Cir. 1980) (“A reversed or dismissed judgment cannot
serve as the basis for a disposition on the ground of res judicata or
collateral estoppel.”).
16               MILLS V. CITY OF COVINA

vacate[d] the judgment entirely, technically leaving nothing
to which we may accord preclusive effect.” Dodrill,
764 F.2d at 444.

    Finally, Appellees’ reliance on the California common
law rule, that probable cause in a malicious prosecution
action may be conclusively established by a conviction or
judgment despite reversal, does not support their collateral
estoppel argument. As the California Supreme Court has
made clear, that common law rule, sometimes referred to as
the “interim adverse judgment rule,” is not part of the
doctrine of collateral estoppel as it “does not operate, like
collateral estoppel, to preclude relitigation of an issue of
fact.” Wilson v. Parker, Covert & Chidester, 28 Cal. 4th
811, 825 (2002); see also L.G. v. M.B., 25 Cal. App. 5th 211,
230 n.15 (2018) (“Our Supreme Court has explained that the
interim adverse judgment rule is not part of the doctrine of
res judicata or any of its branches, but is derived from the
definition of probable cause.”) (internal quotation marks
omitted). Because the district court did not make any
findings as to the applicability of the interim adverse
judgment rule, and because we affirm the district court’s
dismissal on alternative grounds, we do not decide whether
the interim adverse judgment rule applies here. It is enough
to find that collateral estoppel does not bar Mills from
pursuing his malicious prosecution claim.

                             2

    Appellees argue that we can affirm the district court’s
dismissal of Mills’s malicious prosecution claim on the
alternative ground that Mills’s reversed conviction did not
constitute a legal termination in Mills’s favor. We agree.

   Under California law, the favorable termination element
of a malicious prosecution claim “requires a termination
                  MILLS V. CITY OF COVINA                    17

reflecting the merits of the action and plaintiff’s innocence
of the misconduct.” Pattiz v. Minye, 61 Cal. App. 4th 822,
827 (1998). “If . . . the dismissal is on technical grounds, for
procedural reasons, or for any other reason not inconsistent
with his guilt, it does not constitute a favorable termination.”
Jaffe v. Stone, 18 Cal. 2d 146, 150 (1941). Put differently,
“[i]f the resolution of the underlying action leaves some
doubt concerning plaintiff’s innocence or liability, it is not a
favorable termination sufficient to allow a cause of action
for malicious prosecution.” Pattiz, 61 Cal. App. 4th at 827.

    The California Court of Appeal reversed Mills’s
conviction because it held that the government’s evidence
that Mills possessed drugs should have been excluded on
Fourth Amendment grounds. We have never considered
whether reversal of a conviction under the exclusionary rule
qualifies as a favorable termination. District courts in this
circuit have held categorically that it does not. See, e.g.,
Willis v. Mullins, 809 F. Supp. 2d 1227, 1241 (E.D. Cal.
2011) (stating that “a conviction overturned due to the
exclusionary rule does not qualify as a favorable termination
for the purposes of malicious prosecution”). At least in
circumstances such as these, we agree.

    The exclusionary rule excludes relevant and probative
evidence not because of a person’s innocence, but rather to
prevent violations of the Fourth Amendment. See Lego v.
Twomey, 404 U.S. 477, 488–89 (1972). As the Supreme
Court has explained, applying the exclusionary rule diverts
“from the ultimate question of guilt or innocence that should
be the central concern in a criminal proceeding.” Stone v.
Powell, 428 U.S. 465, 490 (1976). Indeed, “the physical
evidence sought to be excluded is typically reliable and often
the most probative information bearing on the guilt or
innocence of the defendant.” Id.
18               MILLS V. CITY OF COVINA

    In reversing Mills’s conviction based on the
exclusionary rule, the Court of Appeal did not find that Mills
actually possessed drugs or that those drugs were planted.
The Court of Appeal held only that the drug evidence should
have been excluded. Absent more, the Court of Appeal’s
ruling does not speak to Mills’s “innocence of the
misconduct.” Pattiz, 61 Cal. App. 4th at 827. Certainly, the
Court of Appeal’s decision leaves at minimum “some doubt”
as to Mills’s innocence. Id. That is sufficient under
California law to find that there was no favorable
termination. Id. Accordingly, we affirm the district court’s
dismissal of Mills’s malicious prosecution and Monell
liability claims on this alternative ground.

                             IV

    All but Mills’s § 1983 malicious prosecution and Monell
liability claims are time-barred because the Heck bar did not
legally prevent Mills from commencing those claims during
his criminal appeal and thus, tolling under California Code
of Civil Procedure § 356 was not triggered. Mills’s
malicious prosecution and Monell actions are also barred,
not because of collateral estoppel, but because reversal of
Mills’s conviction was not a favorable termination.
Accordingly, the district court’s judgment is

     AFFIRMED.